DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/707,875, filed on 12/9/19.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/11/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 6 is objected to because of the following informalities:  
In line 18, change “electrically” to - - electrical - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otremba et al. (U.S. 2010/0297810 A1; “Otremba”).
Regarding claim 1, Otremba discloses a semiconductor device, comprising:
A leadframe (13, Fig. 7) having at least one semiconductor chip (6, Fig. 7) mounted thereon ([0056]);
At least one portion of an insulating package over the at least one semiconductor chip on the leadframe, said at least one portion made of a laser direct structuring material molding (15, Fig. 7) on the at least one semiconductor chip, the at least one portion of the insulating package having an outer surface ([0056]);
At least one electrically conductive formation (46, 36, Fig. 7) extending between an outer surface of the at least one portion of the insulating package and the at least one semiconductor chip ([0055]); and 
An electrically conductive clip (27, 12, Fig. 7) applied onto the outer surface of the at least one portion of the insulating package, the electrically conductive clip electrically coupled to the at least one electrically conductive formation (46, 36, Fig. 7) and electrically coupled to the leadframe (13, Fig. 7), with the at least one semiconductor chip (6, Fig. 7) located intermediate the leadframe and the electrically conductive clip ([0060]; Fig. 7). 
Regarding claim 2, Otremba discloses at least one further portion of the insulating package over the at least one semiconductor chip, the at least one further portion (16, Fig. 7) comprising a package molding on the electrically conductive clip and on the outer surface of the at least one portion of the insulating package. 
Regarding claim 4, Otremba discloses a mounting paddle (25, Fig. 7) for said electrically conductive clip (27, 12, Fig. 7) at the outer surface of the at least one portion of the insulating package ([0058]).
Claim(s) 1, 5-7, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (U.S. 2016/0163671).
Regarding claim 1, Kumar discloses a semiconductor device, comprising:
A leadframe (201, Fig. 2H, 2B) having at least one semiconductor chip (202, Fig. 2H, 2B) mounted thereon ([0017]);
At least one portion of an insulating package (210, Fig. 2H, 2F) over the at least one semiconductor chip on the leadframe, said at least one portion made of a laser direct structuring material molding on the at least one semiconductor chip, the at least one portion of the insulating package having an outer surface ([0022]);
At least one electrically conductive formation (206, 207, Fig. 2H, 2D) extending between an outer surface of the at least one portion of the insulating package and the at least one semiconductor chip ([0020]); and 
An electrically conductive clip (214, 215, Fig. 2H) applied onto the outer surface of the at least one portion of the insulating package, the electrically conductive clip electrically coupled to the at least one electrically conductive formation and electrically coupled to the leadframe, with the at least one semiconductor chip located intermediate the leadframe and the electrically conductive clip ([0024]). 
Regarding claim 5, Kumar discloses at least one electrically conductive wire (205, Fig. 2H, 2C) between the leadframe (201, Fig. 2H, 2B) and the at least one semiconductor chip (202, Fig. 2H, 2B), the at least one electrically conductive wire embedded in the at least one portion of the insulating package ([0018]).
Regarding claim 6, Kumar discloses a semiconductor device, comprising:
At least one semiconductor chip (302, Fig. 3I, 3B) mounted on a leadframe (301, Fig. 3I, 3B) ([0027]);
A laser direct structuring material molding (306, Fig. 3I, 3D) on said at least one semiconductor chip; said laser direct structuring material molding providing at least one portion of an insulating package for the at least one semiconductor chip, the at least one portion of the insulating package having an outer surface ([0029]);
An opening (309, 311, Fig. 3E) extending through the molded laser direct structuring material molding to at least one contact of said at least one semiconductor chip ([0030]);
An electrically conductive material (312, 313, Fig. 3F, 3I) in said opening to form at least one electrically conductive formation extending between the outer surface of the at least one portion of the insulating package and the at least one semiconductor chip ([0031]);
A mounting paddle (314, 315, Fig. 3I, 3H) on the outer surface of the at least one portion of the insulating package and in contact with said at least one electrically conductive formation ([0032]);
An electrically conductive clip (318, 319, Fig. 3I) applied onto the mounting paddle at the outer surface of the at least one portion of the insulating package, said electrically conductive clip being electrically coupled to said at least one semiconductor chip through the at least one electrically conductive formation ([0034]); and
An electrical connection of the electrically conductive clip (318, 319, Fig. 3I) to the leadframe (301, Fig. 3I, 3B), where the at least one semiconductor chip (302, Fig. 3I, 3B) is located intermediate the leadframe (301, Fig. 3I, 3B) and the electrically conductive clip (318, 319, Fig. 3I).
Regarding claim 7, Kumar discloses a molding material (air within opening about 317, Fig. 3I) on the electrically conductive clip (318, 319, Fig. 3I), said molding material providing at least one further portion of the insulating package for the at least one semiconductor chip.
Regarding claim 9, examiner notes this is a product claim and as such, will be examined with respect to the structure implied by the method steps recited.  Regarding claim 9, Kumar discloses the mounting paddle (314, 315, Fig. 3I, 3H) is on the outer surface of the at least one portion of the insulating package (306, Fig. 3I, 3D) ([0032]).
Regarding claim 12, Kumar discloses at least one electrically conductive wire (305, Fig. 3I, 3D) between the leadframe (301, Fig. 3I, 3B) and the at least one semiconductor chip (302, Fig. 3I, 3B), wherein the at least one electrically conductive wire is embedded in the at least one portion of insulating package (306, Fig. 3I, 3D) ([0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otremba et al. (U.S. 2010/0297810 A1; “Otremba”) as applied to claim 1 above, and further in view of Knapp et al. (U.S. 2004/0266037 A1; “Knapp”).
Regarding claim 3, Otremba discloses providing at least one electrically conductive formation (46, 36, Fig. 7; [0055]) filled within an opening a laser direct structuring material (15, Fig. 7) but does not disclose the electrically conductive formation faces at least one contact stud bump. Knapp discloses providing at least one contact stud bump (22, Fig. 5) which faces at least one electrically conductive formation (13, Fig. 5) ([0021]-[0023]). Because both Otremba and Knapp teach methods of forming electrically conductive connecting structures, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of providing at least one contact stud bump facing the at least one electrically conductive formation. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. 2016/0163671) as applied to claim 6 above, and further in view of Knapp et al. (U.S. 2004/0266037 A1; “Knapp”).
Regarding claim 8, Kumar discloses providing at least one electrically conductive formation (312, 313, Fig. 3F, 3I; [0031]) but does not disclose the electrically conductive formation faces at least one contact stud bump. Knapp discloses providing at least one contact stud bump (22, Fig. 5) which faces at least one electrically conductive formation (13, Fig. 5) ([0021]-[0023]). Because both Kumar and Knapp teach methods of forming electrically conductive connecting structures, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of providing at least one contact stud bump facing the at least one electrically conductive formation. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. 2016/0163671) as applied to claim 6 above, and further in view of Kessler et al. (U.S. 2017/0278762; “Kessler”).
Regarding claim 10, examiner notes this is a product claim and as such, will be examined with respect to the structure implied by the method steps recited.  Regarding claim 10, Kumar discloses an electrically conductive material in the opening ([0031]) but does not disclose it is plated.  However, Kessler discloses a plated electrically conductive material in an opening ([0139]).  This has the advantage of improved electrical conductivity as compared to that formed by other coating or deposition processes.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kumar with the electrically conductive material comprising a plated material, as taught by Kessler, so as to improve electrical conductivity.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. 2016/0163671) as applied to claim 6 above, and further in view of Yoshihara et al. (U.S. 2016/0343590 A1; “Yoshihara”).
Regarding claim 11, Kumar discloses the electrically conductive clip (318, 319, Fig. 3I) applied onto the mounting paddle (314, 315, Fig. 3I, 3H) ([0034]) but does not disclose a laser weld or solder weld.  However, Yoshihara discloses using a laser weld to attach an electrically conductive structure (metallic plate) which advantageously does not require the use of bonding material ([0007]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kumar with using a laser weld to attach the electrically conductive clip with the mounting paddle, as taught by Yoshihara, so as to attach the parts without the use of bonding material.
Claim(s) 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (U.S. 2016/0163671) in view of Knapp et al. (U.S. 2004/0266037 A1; “Knapp”) and Kessler et al. (U.S. 2017/0278762; “Kessler”).
Regarding claim 13, Kumar discloses a semiconductor device comprising:
A semiconductor chip (302, Fig. 3I, 3B) mounted to a leadframe (301, Fig. 3I, 3B) ([0027]);
A contact (302, 304, Fig. 3I, 3B) on the semiconductor chip;
A laser direct structuring material molding (306, Fig. 3I, 3D) on said semiconductor chip and said contact ([0029]);
A hole (309, 311, Fig. 3E) extending through the laser direct structuring material molding, wherein said hole reaches said contact ([0030]);
A via (312, 313, Fig. 3F, 3I) ([0031]);
A paddle (314, 315, Fig. 3G) on an upper surface of the molded laser direct structuring material, said paddle in contact with the via ([0032]);
An electrically conductive clip (318, 319, Fig. 3I) attached onto the paddle, wherein said electrically conductive clip is electrically coupled to the semiconductor chip through said via; and 
An electrical connection of the electrically conductive clip (318, 319, Fig. 3I) to the leadframe (301, Fig. 3I, 3B).
Yet, Kumar does not disclose the following:
The contact comprises a contact stud bump;
The via comprises plated sidewalls.
Regarding (a), Knapp discloses providing at least one contact comprising a contact stud bump (22, Fig. 5) ([0021]-[0023]). Because both Kumar and Knapp teach methods of forming electrical contacts, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of providing at least one contact stud bump. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (b), Kessler discloses a via comprising plated sidewalls ([0139]).  This has the advantage of improved electrical conductivity of the formed structure as compared to that formed by coating or deposition processes.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kumar with the via comprising a plated material, as taught by Kessler, so as to improve electrical conductivity.
Regarding claim 14, Kumar discloses a molding material (air within opening about 317, Fig. 3I) on the electrically conductive clip (318, 319, Fig. 3I), wherein said laser direct structuring material molding (306, Fig. 3I, 3D) and said molding material provide an insulating package for the semiconductor chip (302, Fig. 3I, 3B).
Regarding claim 15, Kumar discloses the paddle comprises a plating (plate) (314, 315, Fig. 3G) at an upper surface of the molded laser direct structuring material (306, Fig. 3G, 3D) ([0032]).
Regarding claim 17, Kumar discloses at least one electrically conductive wire (305, Fig. 3I, 3D) between the leadframe (301, Fig. 3I, 3B) and the at least one semiconductor chip (302, Fig. 3I, 3B), wherein the at least one electrically conductive wire is embedded in the laser direct structure material molding (306, Fig. 3I, 3D) ([0028]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. 2016/0163671) as modified by Knapp et al. (U.S. 2004/0266037 A1; “Knapp”) and Kessler et al. (U.S. 2017/0278762; “Kessler”) as applied to claim 13 above, and further in view of Yoshihara et al. (U.S. 2016/0343590 A1; “Yoshihara”).
Regarding claim 16, Kumar, Knapp, and Kessler disclose the electrically conductive clip (Kumar: 318, 319, Fig. 3I) applied onto the mounting paddle (Kumar: 314, 315, Fig. 3I, 3H) (Kumar: [0034]) but do not disclose a laser weld or solder weld.  However, Yoshihara discloses using a laser weld to attach an electrically conductive structure (metallic plate) which advantageously does not require the use of bonding material ([0007]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kumar, Knapp, and Kessler with using a laser weld to attach the electrically conductive clip with the mounting paddle, as taught by Yoshihara, so as to attach the parts without the use of bonding material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                         9/28/2022